Oliver, Chief Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto that the merchandise and issues covered by the above-entitled appeals to reappraisement are similar in all material respects to the merchandise and issues involved in F. W. Woolworth Co. v. United States, Reapt. Dec. 8069.
*444IT IS FURTHER STIPULATED AND AGREED that the value or price at the time of exportation of the merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Belgium, for consumption in Belgium, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States was the appraised value, less the amount added under duress to meet advances by the appraiser in similar cases, plus 4%% transmission tax and that there was no higher export value.
IT IS FURTHER STIPULATED AND AGREED that the record in F. W. Woolworth Co. v. United States, Reapt. Dec. 8069, be incorporated herein and the instant appeals to reappraisement submitted on this stipulation.
On tbe agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were the appraised values, less the amounts added under duress to meet advances by the appraiser in similar cases, plus 4}{ per centum transmission tax.
Judgment will be rendered accordingly.